I concur in the opinion of my brother CHASE for the affirmance of this judgment, *Page 370 
but I should not do so if the verdict depended upon the testimony of Rose, Webber, Vallon and Schepps. Four other witnesses positively identified one or more and together they identified all of the defendants as participants in the actual shooting of Rosenthal. Three of the defendants were confessedly at the scene of the murder and the story as related of the fourth coming down town and returning just before the murder without accomplishing his alleged purpose is improbable. The explanation given by the defendants of their coming to Webber's poker room just before the murder and of the admitted presence of three of them at the murder is, if possible, more difficult to believe than some of the testimony of Rose, Webber, Vallon and Schepps. The foregoing considerations, together with the fact of the flight and concealment of the defendants after the commission of the crime, leave no doubt in my mind of their guilt.
WERNER, HISCOCK, COLLIN, CUDDEBACK and HOGAN, JJ., concur with CHASE, J.; MILLER, J., concurs in memorandum.
Judgment of conviction affirmed.